Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 11/22/2021 in response to an interview with Christopher Chan.
The application has been amended as follows: 

In the Claims

Claim 1, line 3, “a seat shell,” has been replaced by  --soft goods, a rigid seat shell defining a seat bottom, and--  ;
Claim 1, line 3,  --comprising a rigid frame--  has been inserted after “a seat back”;
Claim 1, line 3,  --a rear edge of--  has been inserted after “to”;
Claim 1, line 3,  --, wherein the soft goods covers both the seat shell and the seat back frame and is removably coupled to the seat shell with the seat back frame--  has been inserted after “the seat shell”;
Claim 1, line 4,  --frame--  has been inserted before “member”; 

Claim 1, line 5,  --frame--  has been inserted after “back”;
Claim 1, line 6,  --frame and the soft goods--  has been inserted after “back”;
Claim 1, line 6, “.” has been replaced by  --;--  ;
Claim 1, after line 6,  --wherein the seat shell and the seat back frame are rigid relative to the soft goods, and the seat back comprises a portion of the soft goods that covers the seat back frame.--  has been inserted;
Claim 3, line 2, “a seat bottom;” has been deleted;
Claim 5, line 2, “a seat back soft goods” has been replaced by  --the--  ;
Claim 5, line 2, “at least a portion of” has been deleted;
Claim 5, line 2,  --frame--  has been inserted before “and”;
Claim 5, line 2,  --a portion covering--  has been inserted after “and”;
Claim 9, line 1, “comprises a seat” has been deleted;
Claim 9, line 1,  --is--  has been inserted after “frame”;
Claim 10 has been canceled; 
Claim 11, line 3, “a seat back soft goods … back; and” has been deleted;
Claim 13, line 3, “a seat shell,” has been replaced by  --soft goods, a rigid seat shell defining a seat bottom, and--  ;
Claim 13, line 3,  --comprising a rigid frame--  has been inserted after “a seat back”;
Claim 13, line 3,  --a rear edge of--  has been inserted after “to”;

Claim 13, line 4,  --frame--  has been inserted after “seat back”;
Claim 13, line 4, “and” has been replaced by  --to--  ;
Claim 13, line 5,  --frame--  has been inserted after “seat back”;
Claim 13, line 6,  --frame and the soft goods--  has been inserted after “seat back”;
Claim 13, after line 6,  --wherein the seat shell and the seat back frame are rigid relative to the soft goods, and the seat back comprises a portion of the soft goods that covers the seat back frame; and--  has been inserted;
Claim 13, line 8, “a seat bottom;” has been deleted;
Claims 16-17 have been canceled;
Claim 18, line 2, “a seat shell,” has been replaced by  --soft goods, a rigid seat shell defining a seat bottom, and--  ;
Claim 18, line 2,  --comprising a rigid frame--  has been inserted after “seat back”;
Claim 18, line 3,  --a rear edge of--  has been inserted after “to”;
Claim 18, line 3,  --, wherein the soft goods covers both the seat shell and the seat back frame and is removably coupled to the seat shell with the seat back frame--  has been inserted after “seat shell”;
Claim 18, line 4,  --frame--  has been inserted after “back” (first occurrence);
Claim 18, line 4, “and” (first occurrence) has been replaced by  --to--  ;
Claim 18, line 4,  --frame--  has been inserted after “back” (second occurrence);

Claim 18, line 6, “or” has been replaced by  --frame and--  ;
Claim 18, line 6,  --by removing the seat back and the soft goods from the seat shell--  has been inserted after “seat shell”;
Claim 18, line 6,  --the seat shell and the seat back frame are rigid relative to the soft goods, the seat back comprises a portion of the soft goods that covers the seat back frame, and--  has been inserted after “wherein”; and
Claim 20, line 2, “a seat bottom;” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests a soft goods seat back frame combination that can be removed from a booster-type seat shell and folded for storage and later use on a conventional chair without the seat shell, together with the other details recited in independent claim 1.  
Some of the closest prior art includes:
US 2247269 to Ashbacker
US 20110181084 to Arnold
US 9610869 to Holley
US 7854476 to Liu
US 20090189425 to Powell.

Ashbacker shows a rigid yet foldable backrest for supporting on a bleacher bench.  However, Ashbacker does not disclose any soft goods that are attached to and foldable with the foldable backrest.  Heitzman-Powell, on the other hand, has a similar backrest with soft goods that is configured for attachment to a conventional seat.  However, the backrest frame of Heitzman-Powell is not a foldable backrest frame.  In contemplating whether Ashbacker could be modified to include the soft goods taught by Heitzman-Powell, it is noted that while placement of the seat back soft goods portion on the backrest frame of Ashbacker is straight forward, it is not clear how the seat bottom portion of the soft goods might be incorporated.  In its simplest form, is would be left to hang loosely unsupported by any frame.  However, Ashbacker, even with soft goods applied thereto, would lack the required feature of the backrest frame removably coupled to the seat shell.  To achieve this would require further and non-obvious modification.  Furthermore, it is arguable whether it have been obvious to include such soft goods because doing so would increase the bulkiness, where one of the goals of Ashbacker is to keep the device compact.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636